EXHIBIT 10.1

NON-MANAGEMENT DIRECTOR COMPENSATION SUMMARY

Effective July 1, 2006, as described in detail below, our non-management
directors (“Outside Directors”) will be compensated as follows:

 

1. Cash Retainer:

Board Meetings. Each Outside Director will receive an annual retainer of $20,000
and a per-meeting attendance fee of $750 per meeting. The Chairman of the Board
will also receive an additional $20,000 annual retainer.

Committee Meetings. Members of the Audit Committee will receive a per meeting
attendance fee of $1,000; the Chairman of the Audit Committee will also receive
a $12,000 annual retainer.

Members of the Compensation Committee and Nominating & Corporate Governance
Committee will receive a per meeting attendance fee of $500; the Chairman of the
Compensation Committee will also receive a $6,000 annual retainer.

 

2. Equity Grants

As part of the compensation for Outside Directors, it is the intent that each
Outside Director will receive an annual restricted stock award for 750 shares of
company common stock. In 2005, each Outside Director received a restricted stock
award for 2,000 shares, 1,000 shares that vested during 2005, and the remaining
1,000 shares that will vest equally during 2006 and 2007. Accordingly, for the
years 2006 and 2007, the annual restricted stock award to Outside Directors will
equal 250 shares.